As filed with the Securities and Exchange Commission on June 28, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: January 31 Date of reporting period:April 30, 2013 Item 1. Schedule of Investments. McKinley Diversified Income Fund SCHEDULE OF INVESTMENTS at April 30, 2013 (Unaudited) Shares Value COMMON STOCKS: 66.2% Biotechnology: 1.1% PDL BioPharma, Inc. $ Capital Markets: 14.3% AllianceBernstein Holding LP The Blackstone Group LP Main Street Capital Corp. Medley Capital Corp. Oaktree Capital Group, LLC Solar Capital Ltd. Chemicals: 1.2% LyondellBasell Industries NV Commercial Banks: 3.3% Westpac Banking Corp. Diversified Financial Services: 3.1% KKR Financial Holdings, LLC Diversified Telecommunication Services: 7.2% AT&T, Inc. CenturyLink, Inc. Telstra Corp. Ltd. Energy Equipment & Services: 3.1% SeaDrill Limited Gas Utilities: 2.1% AmeriGas Partners LP Metals & Mining: 1.9% Southern Copper Corp. Oil, Gas & Consumable Fuels: 12.6% Breitburn Energy Partners LP Calumet Specialty Products Partners LP Energy Transfer Partners LP Linn Energy, LLC Plains All American Pipeline LP Targa Resources Partners LP Pharmaceuticals: 5.3% AstraZeneca PLC Bristol Myers Squibb Co. GlaxoSmithKline PLC Semiconductors & Semiconductor Equipment: 2.1% Intel Corp. Thrifts & Mortgage Finance: 2.7% Home Loan Servicing Solutions Ltd. Tobacco: 4.3% Altria Group, Inc. Reynolds American, Inc. Trading Companies & Distributors: 1.9% TAL International Group, Inc. TOTAL COMMON STOCKS (Cost $8,396,021) PARTNERSHIPS & TRUSTS: 23.7% Real Estate Investment Trusts: 23.7% Agree Realty Corp. American Capital Agency Corp. Capstead Mortgage Corp. Medical Properties Trust, Inc. MFA Financial, Inc. Newcastle Investment Corp. Northstar Realty Finance Corp. Omega Healthcare Investors, Inc. Plum Creek Timber Co., Inc. Redwood Trust, Inc. TOTAL PARTNERSHIPS & TRUSTS (Cost $3,001,611) INVESTMENT COMPANIES: 8.7% Ares Capital Corp. Prospect Capital Corp. TICC Capital Corp. TOTAL INVESTMENT COMPANIES (Cost $1,097,195) SHORT-TERM INVESTMENT: 2.3% Money Market Fund: 2.3% Invesco Treasury Portfolio, 0.02%1 TOTAL SHORT-TERM INVESTMENT (Cost $297,406) TOTAL INVESTMENTS IN SECURITIES: 100.9% (Cost $12,792,233) Liabilities in Excess of Other Assets: (0.9)% ) TOTAL NET ASSETS: 100.0% $ 1 Seven-day yield as of April 30, 2013. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P").GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund's Administrator, U.S. Bancorp Fund Services, LLC. The cost basis of investments for federal income tax purposes at April 30, 2013 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table does not reflect the tax adjustments since the Fund does not have a full fiscal year. Summary of Fair Value Exposure at April 30, 2013 (Unaudited) The Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis. The accounting principles generally accepted in the United States of America ("U.S. GAAP") establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: • Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 -Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3— Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's net assets as of April 30, 2013. See the Schedule of Investments for an industry breakout. Level 1 Level 2 Level 3 Total Common Stocks $ $
